Rule 1910.16-1. Amount of Support. Support Guidelines.

       (a)    Applicability of the Support Guidelines.

             (1)    Except as [set forth]provided in subdivision (2)[ below], the
support guidelines [set forth]determine the amount of support which a spouse or
parent should pay based on the [basis of both] parties’ combined monthly net
[monthly] incomes as defined in [Rule]Pa.R.C.P. No. 1910.16-2 and the number of
persons being supported.

               (2)    In actions in which the plaintiff is a public body or private agency
pursuant to [Rule]Pa.R.C.P. No. 1910.3, the amount of the order shall be calculated
under the guidelines based upon each obligor’s monthly net [monthly] income as
defined in [Rule]Pa.R.C.P. No.1910.16-2, with the public or private entity’s income as
zero. In such cases, each parent shall be treated as a separate obligor and a parent’s
obligation will be based upon his or her own monthly net income without regard to the
income of the other parent.

                     (i)    The amount of basic child support owed to other children not
              in placement shall be deducted from each parent’s monthly net income
              before calculating support for the child or children in placement, including
              the amount of direct support the guidelines assume will be provided by the
              custodial parent.

        Example 1. Mother and Father have three children and do not live in the same
household. Mother has primary custody of two children and monthly net income of
$2,000 per month. Father’s monthly net [monthly] income is $3,000. The parties’
third child is in foster care placement. Pursuant to the schedule [at Rule]in Pa.R.C.P.
No. 1910.16-3, the basic child support amount for the two children with Mother is
$[1,369]1,415. As Father’s income is 60% of the parties’ combined monthly net
income, his basic support obligation to Mother is $[821]849 per month. The guidelines
assume that Mother will provide $[548]566 per month in direct expenditures to the two
children in her home. The agency/obligee brings an action against each parent for the
support of the child in placement. Father/obligor’s income will be $[2,179]2,151 for
purposes of this calculation ($3,000 [net] less $[821]849 in support for the children with
Mother). [Because]As the agency/obligee’s income is zero, Father’s support for the
child in placement will be 100% of the schedule amount of basic support for one child at
the $[2,179]2,151 income level, or $[520]509 per month. Mother/obligor’s income will
be $[1,452]1,434 for purposes of this calculation ($2,000 [net] less $[548]566 in direct
support to the children in her custody). Her support obligation will be 100% of the
schedule amount for one child at that income level, or $348 per month.
        Example 2. Mother and Father have two children in placement. Father owes
child support of $500 per month for two children of a former marriage. At the same
income levels as [above]in Example 1, Father’s income for determining his obligation
to the children in placement would be $2,500 ($3,000 less $500 support for two children
of prior marriage). His obligation to the agency would be $[848]849 per month (100% of
the schedule amount for two children at the $2,500 per month income level). Mother’s
income would not be diminished as she owes no other child support. She would owe
$[685]686 for the children in placement (100% of the schedule amount for two children
at the $2,000 income level).

                    (ii)   If the parents reside in the same household, their respective
             obligations to the children who remain in the household and are not in
             placement shall be calculated according to the guidelines, with the parent
             having the higher income as the obligor, and [that]the calculated
             support amount shall be deducted from the parents’ monthly net
             [monthly] incomes for purposes of calculating support for the child(ren) in
             placement.

       Example 3. Mother and Father have four children, two of whom are in
placement. Mother’s monthly net [monthly] income is $4,000 and Father’s is $3,000.
The basic support amount for the two children in the home is $[1,628]1,660, according
to the schedule [at Rule]in Pa.R.C.P. No. 1910.16-3. As Mother’s income is 57% of
the parties’ combined monthly net [monthly] incomes, her share would be $[928]946,
and Father’s 43% share would be $[700]714. Mother’s income for purposes of
calculating support for the two children in placement would be $[3,072]3,054 ($4,000
less $[928]946). She would pay 100% of the basic child support at that income level, or
$1,032, for the children in placement. Father’s income would be $[2,300]2,286 ($3,000
less $[700]714) and his obligation to the children in placement would be $[782]784.

                                           ***

Rule 1910.16-2. Support Guidelines. Calculation of Monthly Net Income.

                                           ***

       (b)   Treatment of Public Assistance, SSI Benefits, Social Security Payments to
a Child Due to a Parent’s Death, Disability or Retirement and Foster Care Payments.

                                           ***

       Example 1. The obligor has monthly net [monthly] income of $2,000. The
obligee’s monthly net [monthly] income is $1,500 and the obligee, as primary
custodial parent of the parties’ two children, receives $700 per month in Social Security

                                            2
derivative benefits on behalf of the children as a result of the obligor’s disability. Add
the children’s benefit to the obligee’s income, which now is $2,200 per month. At the
parties’ combined monthly net [monthly] income of $4,200, the amount of basic child
support for two children is $[1,272]1,301. As the obligor’s income is 48% of the parties’
combined monthly net income, the obligor’s preliminary share of the basic support
obligation is $[611]624. However, because the obligor’s disability created the children’s
Social Security derivative benefits that the obligee is receiving, the obligor’s obligation is
reduced by the amount of the benefit, $700. As the support amount cannot be less
than zero, the obligor’s support obligation is $0 per month. If it were the obligee’s
disability that created the benefit, the obligor’s support obligation would remain
$[611]624. If the obligor were receiving the children’s benefit as a result of the obligor’s
retirement or disability, the obligor’s income would include the amount of the benefit and
total $2,700, or 64% of the parties’ combined monthly net [monthly] income. The
obligor’s share of the basic support obligation would then be $[814]833 and would not
be reduced by the amount of the children’s benefit because the obligor, not the obligee,
is receiving the benefit. Therefore, the obligor’s support obligation is less if the obligee
is receiving the benefit created by the obligor.

        Example 2. Two children live with Grandmother who receives $800 per month in
Social Security death benefits for the children as a result of [their father’s]Father’s
death. Grandmother also receives $500 per month from a trust established by Father
for the benefit of the children. Grandmother is employed and earns $2,000 net per
month. Grandmother seeks support from the children’s mother, who earns $1,500 net
per month. For purposes of calculating Mother’s support obligation, Grandmother’s
income will be $1,300, the amount she receives on behalf of the children in Social
Security derivative benefits and the income from the trust. (If Mother were receiving the
benefit on behalf of the children it would be added to her income such that Mother’s
income would be $2,300 and Grandmother’s income would be $500.) Therefore, [the
obligee’s]Mother’s and Grandmother’s combined monthly net [monthly] incomes
total $2,800. The basic support amount at the $2,800 income level for two children is
$[948]949. [Subtracting from that amount the $800 in Social Security derivative
benefits Grandmother receives for the children, results in a basic support amount
of $148. As Mother’s income of $1,500 is 54% of the parties’ combined income of
$2,800, her support obligation to Grandmother is $80 per month.] As Mother’s
income of $1,500 is 54% of the parties’ combined income of $2,800, her portion of
the basic support obligation is $512. Since Mother’s retirement or disability did
not generate the child’s derivative benefit, the benefit amount is not subtracted
from her portion of the basic support amount and Mother owes Grandmother
$512. If Grandmother [were]was not receiving the children’s derivative benefits or
income from the trust, her income for purposes of calculating Mother’s child support
obligation would be zero, and Mother would pay 100% of the basic support amount
because Grandmother has no [support obligation to]duty to support the children.


                                              3
                                          ***

      (e)    Net Income Affecting Application of the Support Guidelines.

             (1)    Low Income Cases.

                      (A)   [When]If the obligor’s monthly net income and
corresponding number of children fall into the shaded area of the schedule set forth in
[Rule]Pa.R.C.P. No. 1910.16-3, the basic child support obligation shall [first] be
calculated initially by using the obligor’s income only. For example, [where]if the
obligor has monthly net income of $1,100, the presumptive amount of support for three
children is $[156]110 per month. This amount is determined directly from the schedule
in [Rule]Pa.R.C.P. No. 1910.16-3. Next, calculate the obligor’s child support obligation
[as in any other case,]by using [both]the parties’ combined monthly net incomes and
the formula in Pa.R.C.P. No. 1910.16-4. The lower of the two
[calculations]calculated amounts shall be the obligor’s basic child support obligation.

       Example 1: The parties have two children. The obligor has monthly net
[monthly] income of $1,500, which falls into the shaded area of the schedule for two
children. Using only the obligor’s monthly net income, the amount of support for two
children would be $[518]472. Next, calculate support using [both]the parties’
combined monthly net incomes. The obligee has monthly net [monthly] income of
$2,500 so the combined monthly net [monthly] income of the parties is $4,000. The
basic child support amount at that income level for two children is $[1,240]1,269. As
the obligor’s income is 38% of the combined monthly net [monthly] income of the
parties, the obligor’s share of the basic support amount is $[471]482. As the amount of
support the obligor would pay using only the obligor’s income [alone] is [more]less
than the amount calculated using [both]the parties’ combined monthly net incomes,
the lower amount would be awarded[. Thus,], and the obligor’s basic child support
obligation [is]would be $[471]472.

                    (B)     In computing a basic spousal support or alimony [pendente
lite]pendente lite obligation, the presumptive amount of support shall not reduce the
obligor’s monthly net income below the Self-Support Reserve of $[931]981 per month.
[For example, if]

       Example 2: If the obligor earns $1,000 per month and the obligee earns $300
per month, the formula in Part IV of [Rule]Pa.R.C.P. No. 1910.16-4 would result in a
support obligation of $280 per month ($1,000 - $300 = $700 X 40%). Since this amount
leaves the obligor with only $720 per month, it must be adjusted so that the obligor
retains at least $[931]981 per month. The presumptive minimum amount of spousal
support, therefore, is $[69]19 per month in this case.

                                           4
                    (C)   When the obligor’s monthly net income is $[931]981 or less,
the court may award support only after consideration of the parties’ actual financial
resources and living expenses.

                                           ***

Rule 1910.16-3. Support Guidelines. Basic Child Support Schedule.

        The following schedule [sets forth]represents the amounts spent on children
[in]of intact families by combined monthly net income and number of children.
Combined monthly net income is on the vertical axis of the schedule and number of
children is on the horizontal axis of the schedule. This schedule is used to find the
basic child support obligation. Unless otherwise provided in these rules, the obligor’s
share of the basic support obligation shall be computed using the formula set forth in
Part I of [Rule]Pa.R.C.P. No. 1910.16-4.

               ---The following schedule is deleted in its entirety. ---

Monthly Basic Child Support Schedule
Combined         One         Two          Three        Four        Five         Six
Adjusted Net     Child       Children     Children     Children    Children     Children
Income
950              17          17           18           18          18           18
1000             62          63           64           64          65           66
1050             107         108          110          111         112          113
1100             152         154          156          157         159          161
1150             197         199          202          204         206          208
1200             242         245          248          250         253          256
1250             287         290          294          297         300          303
1300             313         336          340          343         347          351
1350             324         381          386          390         394          398
1400             336         427          432          436         441          446
1450             348         472          478          483         488          493
1500             360         518          524          529         535          541
1550             371         537          570          576         582          588
1600             383         554          616          622         629          636
1650             395         571          662          669         676          683
1700             406         587          690          715         723          731
1750             418         604          708          762         770          778
1800             429         620          727          808         817          826
1850             440         636          746          833         864          873

                                            5
1900   452   652    765    854    911    921
1950   463   669    784    875    958    968
2000   474   685    803    897    986    1016
2050   486   701    821    918    1009   1063
2100   497   717    840    939    1032   1111
2150   509   733    859    960    1056   1147
2200   520   750    878    981    1079   1173
2250   531   766    897    1002   1102   1198
2300   543   782    916    1023   1125   1223
2350   554   798    934    1044   1148   1248
2400   565   815    953    1065   1171   1273
2450   577   831    973    1086   1195   1299
2500   588   848    992    1108   1219   1325
2550   600   865    1012   1130   1243   1352
2600   612   881    1032   1152   1268   1378
2650   623   898    1051   1174   1292   1404
2700   635   915    1071   1196   1316   1430
2750   646   931    1091   1218   1340   1457
2800   658   948    1110   1240   1364   1483
2850   669   965    1130   1262   1388   1509
2900   681   981    1150   1284   1412   1535
2950   692   998    1169   1306   1437   1562
3000   704   1015   1189   1328   1461   1588
3050   716   1032   1209   1350   1485   1614
3100   727   1048   1228   1372   1509   1640
3150   738   1065   1247   1393   1532   1666
3200   747   1077   1261   1408   1549   1684
3250   756   1089   1274   1423   1565   1701
3300   765   1101   1287   1438   1582   1719
3350   774   1113   1300   1453   1598   1737
3400   783   1125   1314   1468   1614   1755
3450   792   1137   1327   1482   1631   1772
3500   801   1149   1340   1497   1647   1790
3550   809   1161   1354   1512   1663   1808
3600   818   1173   1367   1527   1680   1826
3650   826   1184   1379   1540   1694   1841
3700   831   1192   1388   1551   1706   1854
3750   836   1200   1398   1562   1718   1867
3800   842   1208   1408   1572   1729   1880
3850   847   1216   1417   1583   1741   1893
3900   853   1224   1427   1594   1753   1906

                     6
3950   858    1232   1436   1604   1765   1918
4000   863    1240   1446   1615   1777   1931
4050   869    1248   1456   1626   1788   1944
4100   874    1256   1465   1637   1800   1957
4150   880    1264   1474   1647   1812   1969
4200   886    1272   1483   1657   1823   1981
4250   892    1280   1492   1667   1834   1993
4300   898    1288   1502   1677   1845   2005
4350   903    1296   1511   1687   1856   2018
4400   909    1304   1520   1697   1867   2030
4450   915    1312   1529   1708   1878   2042
4500   921    1320   1538   1718   1889   2054
4550   927    1328   1547   1728   1901   2066
4600   933    1336   1555   1737   1911   2078
4650   936    1340   1559   1742   1916   2083
4700   939    1344   1563   1746   1921   2088
4750   943    1348   1567   1750   1925   2093
4800   946    1352   1571   1754   1930   2098
4850   949    1356   1575   1759   1935   2103
4900   953    1360   1578   1763   1939   2108
4950   956    1364   1582   1767   1944   2113
5000   960    1369   1586   1772   1949   2118
5050   963    1373   1590   1776   1953   2123
5100   967    1378   1595   1781   1960   2130
5150   971    1384   1602   1789   1968   2139
5200   976    1390   1608   1797   1976   2148
5250   980    1396   1615   1804   1985   2157
5300   984    1402   1622   1812   1993   2167
5350   989    1408   1629   1820   2002   2176
5400   993    1414   1636   1827   2010   2185
5450   997    1420   1643   1835   2018   2194
5500   1002   1426   1650   1843   2027   2203
5550   1006   1432   1656   1850   2035   2212
5600   1011   1438   1663   1858   2044   2222
5650   1015   1444   1670   1866   2052   2231
5700   1019   1450   1677   1873   2061   2240
5750   1024   1456   1684   1881   2069   2249
5800   1028   1462   1691   1889   2077   2258
5850   1033   1469   1698   1897   2087   2268
5900   1038   1476   1706   1906   2096   2278
5950   1043   1483   1714   1914   2105   2289

                      7
6000   1048   1490   1721   1923   2115   2299
6050   1053   1497   1729   1931   2124   2309
6100   1058   1504   1736   1940   2134   2319
6150   1063   1511   1744   1948   2143   2329
6200   1069   1517   1752   1957   2152   2340
6250   1074   1524   1759   1965   2162   2350
6300   1079   1531   1767   1974   2171   2360
6350   1084   1538   1775   1982   2181   2370
6400   1089   1545   1782   1991   2190   2380
6450   1094   1552   1790   1999   2199   2391
6500   1099   1559   1798   2008   2209   2401
6550   1104   1566   1805   2017   2218   2411
6600   1109   1573   1813   2026   2228   2422
6650   1114   1580   1821   2034   2238   2433
6700   1119   1587   1829   2043   2248   2443
6750   1123   1593   1837   2052   2257   2454
6800   1128   1600   1845   2061   2267   2465
6850   1133   1607   1853   2070   2277   2475
6900   1138   1614   1861   2079   2287   2486
6950   1143   1621   1869   2088   2297   2497
7000   1148   1628   1877   2097   2306   2507
7050   1153   1635   1885   2106   2316   2518
7100   1158   1642   1893   2115   2326   2528
7150   1162   1649   1901   2124   2336   2539
7200   1167   1655   1909   2132   2346   2550
7250   1172   1662   1917   2141   2356   2560
7300   1177   1669   1924   2150   2365   2570
7350   1182   1676   1932   2158   2374   2580
7400   1187   1682   1939   2166   2383   2590
7450   1191   1689   1946   2174   2392   2600
7500   1196   1695   1954   2182   2401   2609
7550   1201   1702   1961   2191   2410   2619
7600   1206   1708   1968   2199   2419   2629
7650   1210   1715   1976   2207   2428   2639
7700   1215   1722   1983   2215   2437   2649
7750   1220   1728   1990   2223   2446   2658
7800   1225   1735   1998   2231   2455   2668
7850   1230   1741   2005   2240   2464   2678
7900   1234   1748   2012   2248   2473   2688
7950   1239   1754   2020   2256   2482   2697
8000   1244   1761   2027   2264   2491   2707

                      8
8050    1249   1768   2034   2272   2500   2717
8100    1254   1774   2042   2281   2509   2727
8150    1258   1781   2049   2289   2518   2737
8200    1263   1787   2056   2297   2527   2746
8250    1268   1794   2064   2306   2536   2757
8300    1273   1801   2072   2315   2546   2768
8350    1278   1808   2081   2324   2556   2779
8400    1283   1815   2089   2333   2567   2790
8450    1287   1822   2097   2343   2577   2801
8500    1292   1829   2105   2352   2587   2812
8550    1297   1836   2114   2361   2597   2823
8600    1302   1843   2122   2370   2607   2834
8650    1307   1850   2130   2379   2617   2845
8700    1312   1857   2138   2389   2628   2856
8750    1317   1864   2147   2398   2638   2867
8800    1321   1871   2155   2407   2648   2878
8850    1326   1878   2163   2416   2658   2889
8900    1331   1885   2172   2426   2668   2900
8950    1336   1892   2180   2435   2678   2911
9000    1341   1899   2188   2444   2688   2922
9050    1346   1906   2196   2453   2699   2933
9100    1350   1913   2205   2463   2709   2944
9150    1355   1920   2213   2472   2719   2956
9200    1360   1927   2220   2480   2728   2966
9250    1362   1930   2224   2485   2733   2971
9300    1365   1934   2228   2489   2738   2976
9350    1367   1937   2232   2493   2742   2981
9400    1370   1940   2236   2497   2747   2986
9450    1372   1944   2239   2501   2752   2991
9500    1375   1947   2243   2506   2756   2996
9550    1377   1951   2247   2510   2761   3001
9600    1380   1954   2251   2514   2766   3006
9650    1382   1958   2255   2518   2770   3011
9700    1385   1961   2258   2523   2775   3016
9750    1387   1964   2262   2527   2780   3021
9800    1389   1968   2266   2531   2784   3027
9850    1392   1971   2270   2535   2789   3032
9900    1394   1975   2274   2540   2794   3037
9950    1397   1978   2277   2544   2798   3042
10000   1399   1981   2281   2548   2803   3047
10050   1402   1985   2285   2552   2808   3052

                       9
10100   1404   1988   2289   2557   2812   3057
10150   1407   1992   2293   2561   2817   3062
10200   1410   1997   2298   2567   2824   3070
10250   1415   2002   2304   2574   2831   3078
10300   1419   2008   2310   2581   2839   3086
10350   1423   2013   2316   2587   2846   3094
10400   1427   2019   2323   2594   2854   3102
10450   1431   2024   2329   2601   2861   3110
10500   1435   2030   2335   2608   2869   3118
10550   1439   2035   2341   2615   2876   3126
10600   1443   2041   2347   2621   2884   3134
10650   1447   2046   2353   2628   2891   3143
10700   1451   2052   2359   2635   2898   3151
10750   1456   2057   2365   2642   2906   3159
10800   1460   2063   2371   2649   2913   3167
10850   1464   2068   2377   2655   2921   3175
10900   1468   2074   2383   2662   2928   3183
10950   1472   2079   2389   2669   2936   3191
11000   1476   2085   2395   2676   2943   3199
11050   1480   2090   2402   2683   2951   3207
11100   1484   2096   2408   2689   2958   3216
11150   1488   2101   2414   2696   2966   3224
11200   1492   2107   2420   2703   2973   3232
11250   1496   2112   2426   2710   2981   3240
11300   1501   2118   2432   2716   2988   3248
11350   1505   2123   2438   2723   2996   3256
11400   1509   2130   2445   2731   3004   3265
11450   1514   2136   2452   2739   3013   3275
11500   1518   2142   2460   2747   3022   3285
11550   1523   2149   2467   2756   3031   3295
11600   1527   2155   2474   2764   3040   3305
11650   1532   2162   2482   2772   3049   3315
11700   1536   2168   2489   2780   3058   3324
11750   1541   2174   2496   2788   3067   3334
11800   1545   2181   2504   2797   3076   3344
11850   1550   2187   2511   2805   3085   3354
11900   1554   2194   2519   2813   3094   3364
11950   1559   2200   2526   2821   3104   3374
12000   1563   2206   2533   2830   3113   3383
12050   1568   2213   2541   2838   3122   3393
12100   1572   2219   2548   2846   3131   3403

                       10
12150   1577   2226   2555   2854   3140   3413
12200   1581   2232   2563   2863   3149   3423
12250   1586   2238   2570   2871   3158   3433
12300   1591   2245   2577   2879   3167   3442
12350   1595   2251   2585   2887   3176   3452
12400   1600   2258   2592   2895   3185   3462
12450   1604   2264   2600   2904   3194   3472
12500   1609   2271   2607   2912   3203   3482
12550   1613   2277   2614   2920   3212   3492
12600   1618   2283   2622   2928   3221   3501
12650   1622   2290   2629   2937   3230   3511
12700   1627   2296   2636   2945   3239   3521
12750   1631   2303   2644   2953   3248   3531
12800   1636   2309   2651   2961   3257   3541
12850   1640   2315   2658   2969   3266   3551
12900   1645   2322   2666   2978   3275   3560
12950   1649   2328   2673   2986   3285   3570
13000   1654   2335   2681   2994   3294   3580
13050   1658   2341   2688   3002   3303   3590
13100   1663   2347   2695   3011   3312   3600
13150   1668   2354   2703   3019   3321   3610
13200   1672   2360   2710   3027   3330   3619
13250   1677   2367   2717   3035   3339   3629
13300   1681   2373   2725   3044   3348   3639
13350   1685   2378   2730   3050   3355   3646
13400   1688   2383   2735   3055   3361   3653
13450   1691   2387   2741   3061   3367   3660
13500   1695   2392   2746   3067   3374   3667
13550   1698   2397   2751   3073   3380   3674
13600   1702   2401   2756   3079   3386   3681
13650   1705   2406   2761   3084   3393   3688
13700   1708   2411   2767   3090   3399   3695
13750   1712   2415   2772   3096   3406   3702
13800   1715   2420   2777   3102   3412   3709
13850   1718   2424   2782   3108   3418   3716
13900   1722   2429   2787   3113   3425   3723
13950   1725   2434   2793   3119   3431   3730
14000   1729   2438   2798   3125   3438   3737
14050   1732   2443   2803   3131   3444   3744
14100   1735   2448   2808   3137   3450   3751
14150   1739   2452   2813   3143   3457   3758

                       11
14200   1742   2457   2819   3148   3463   3764
14250   1746   2462   2824   3154   3470   3771
14300   1749   2466   2829   3160   3476   3778
14350   1752   2471   2834   3166   3482   3785
14400   1756   2476   2839   3172   3489   3792
14450   1759   2480   2845   3177   3495   3799
14500   1763   2485   2850   3183   3502   3806
14550   1766   2490   2855   3189   3508   3813
14600   1769   2494   2860   3195   3514   3820
14650   1773   2499   2865   3201   3521   3827
14700   1776   2504   2871   3206   3527   3834
14750   1779   2508   2876   3212   3533   3841
14800   1783   2513   2881   3218   3540   3848
14850   1786   2518   2886   3224   3546   3855
14900   1790   2522   2891   3230   3553   3862
14950   1793   2527   2897   3235   3559   3869
15000   1796   2532   2902   3241   3565   3876
15050   1800   2536   2907   3247   3572   3883
15100   1803   2541   2912   3253   3578   3890
15150   1807   2546   2917   3259   3585   3896
15200   1810   2550   2923   3265   3591   3903
15250   1813   2555   2928   3270   3597   3910
15300   1817   2559   2933   3276   3604   3917
15350   1820   2564   2938   3282   3610   3924
15400   1823   2569   2943   3288   3617   3931
15450   1827   2573   2949   3294   3623   3938
15500   1830   2578   2954   3299   3629   3945
15550   1834   2583   2959   3305   3636   3952
15600   1837   2587   2964   3311   3642   3959
15650   1840   2592   2969   3317   3649   3966
15700   1844   2597   2975   3323   3655   3973
15750   1847   2601   2980   3328   3661   3980
15800   1851   2606   2985   3334   3668   3987
15850   1854   2611   2990   3340   3674   3994
15900   1857   2615   2995   3346   3680   4001
15950   1861   2620   3001   3352   3687   4008
16000   1864   2625   3006   3357   3693   4015
16050   1868   2629   3011   3363   3700   4022
16100   1871   2634   3016   3369   3706   4028
16150   1874   2639   3021   3375   3712   4035
16200   1878   2643   3027   3381   3719   4042

                       12
16250   1881   2648   3032   3387   3725   4049
16300   1884   2653   3037   3392   3732   4056
16350   1888   2657   3042   3398   3738   4063
16400   1891   2662   3047   3404   3744   4070
16450   1895   2667   3053   3410   3751   4077
16500   1898   2671   3058   3416   3757   4084
16550   1901   2676   3063   3421   3764   4091
16600   1905   2681   3068   3427   3770   4098
16650   1908   2685   3073   3433   3776   4105
16700   1912   2690   3079   3439   3783   4112
16750   1915   2694   3084   3445   3789   4119
16800   1918   2699   3089   3450   3795   4126
16850   1922   2704   3094   3456   3802   4133
16900   1925   2708   3099   3462   3808   4140
16950   1928   2713   3105   3468   3815   4147
17000   1932   2718   3110   3474   3821   4153
17050   1935   2722   3115   3480   3827   4160
17100   1939   2727   3120   3485   3834   4167
17150   1942   2732   3125   3491   3840   4174
17200   1945   2736   3131   3497   3847   4181
17250   1949   2741   3136   3503   3853   4188
17300   1952   2746   3141   3509   3859   4195
17350   1956   2750   3146   3514   3866   4202
17400   1959   2755   3151   3520   3872   4209
17450   1962   2760   3157   3526   3879   4216
17500   1966   2764   3162   3532   3885   4223
17550   1969   2769   3167   3538   3891   4230
17600   1973   2774   3172   3543   3898   4237
17650   1976   2778   3177   3549   3904   4244
17700   1979   2783   3183   3555   3911   4251
17750   1983   2788   3188   3561   3917   4258
17800   1986   2792   3193   3567   3923   4265
17850   1989   2797   3198   3572   3930   4272
17900   1993   2802   3203   3578   3936   4279
17950   1996   2806   3209   3584   3942   4285
18000   2000   2811   3214   3590   3949   4292
18050   2003   2816   3219   3596   3955   4299
18100   2006   2820   3224   3602   3962   4306
18150   2010   2825   3229   3607   3968   4313
18200   2013   2829   3235   3613   3974   4320
18250   2017   2834   3240   3619   3981   4327

                       13
18300   2020   2839   3245   3625   3987   4334
18350   2023   2843   3250   3631   3994   4341
18400   2027   2848   3255   3636   4000   4348
18450   2030   2853   3261   3642   4006   4355
18500   2033   2857   3266   3648   4013   4362
18550   2037   2862   3271   3654   4019   4369
18600   2040   2867   3276   3660   4026   4376
18650   2044   2871   3281   3665   4032   4383
18700   2047   2876   3287   3671   4038   4390
18750   2050   2881   3292   3677   4045   4397
18800   2054   2885   3297   3683   4051   4404
18850   2057   2890   3302   3689   4058   4411
18900   2061   2895   3307   3694   4064   4417
18950   2064   2899   3313   3700   4070   4424
19000   2067   2904   3318   3706   4077   4431
19050   2071   2909   3323   3712   4083   4438
19100   2074   2913   3328   3718   4089   4445
19150   2078   2918   3333   3724   4096   4452
19200   2081   2923   3339   3729   4102   4459
19250   2084   2927   3344   3735   4109   4466
19300   2088   2932   3349   3741   4115   4473
19350   2091   2937   3354   3747   4121   4480
19400   2094   2941   3360   3753   4128   4487
19450   2098   2946   3365   3758   4134   4494
19500   2101   2951   3370   3764   4141   4501
19550   2105   2955   3375   3770   4147   4508
19600   2108   2960   3380   3776   4153   4515
19650   2111   2964   3386   3782   4160   4522
19700   2115   2969   3391   3787   4166   4529
19750   2118   2974   3396   3793   4173   4536
19800   2122   2978   3401   3799   4179   4543
19850   2125   2983   3406   3805   4185   4549
19900   2128   2988   3412   3811   4192   4556
19950   2132   2992   3417   3816   4198   4563
20000   2135   2997   3422   3822   4205   4570
20050   2138   3002   3427   3828   4211   4577
20100   2142   3006   3432   3834   4217   4584
20150   2145   3011   3438   3840   4224   4591
20200   2149   3016   3443   3846   4230   4598
20250   2152   3020   3448   3851   4236   4605
20300   2155   3025   3453   3857   4243   4612

                       14
20350   2159   3030   3458   3863   4249   4619
20400   2162   3034   3464   3869   4256   4626
20450   2166   3039   3469   3875   4262   4633
20500   2169   3044   3474   3880   4268   4640
20550   2172   3048   3479   3886   4275   4647
20600   2176   3053   3484   3892   4281   4654
20650   2179   3058   3490   3898   4288   4661
20700   2183   3062   3495   3904   4294   4668
20750   2186   3067   3500   3909   4300   4675
20800   2189   3072   3505   3915   4307   4681
20850   2193   3076   3510   3921   4313   4688
20900   2196   3081   3516   3927   4320   4695
20950   2199   3086   3521   3933   4326   4702
21000   2203   3090   3526   3938   4332   4709
21050   2206   3095   3531   3944   4339   4716
21100   2210   3099   3536   3950   4345   4723
21150   2213   3104   3542   3956   4352   4730
21200   2216   3109   3547   3962   4358   4737
21250   2220   3113   3552   3968   4364   4744
21300   2223   3118   3557   3973   4371   4751
21350   2227   3123   3562   3979   4377   4758
21400   2230   3127   3568   3985   4383   4765
21450   2233   3132   3573   3991   4390   4772
21500   2237   3137   3578   3997   4396   4779
21550   2240   3141   3583   4002   4403   4786
21600   2243   3146   3588   4008   4409   4793
21650   2247   3150   3593   4013   4415   4799
21700   2250   3155   3597   4017   4419   4804
21750   2253   3159   3601   4022   4424   4809
21800   2257   3163   3605   4026   4428   4814
21850   2260   3167   3609   4030   4433   4819
21900   2263   3171   3613   4034   4438   4824
21950   2267   3175   3618   4039   4442   4829
22000   2270   3179   3622   4043   4447   4834
22050   2273   3183   3626   4047   4452   4839
22100   2277   3187   3630   4051   4456   4844
22150   2280   3191   3634   4055   4461   4849
22200   2283   3196   3638   4060   4466   4854
22250   2287   3200   3642   4064   4470   4859
22300   2290   3204   3646   4068   4475   4864
22350   2293   3208   3650   4072   4480   4869

                       15
22400   2297   3212   3654   4077   4484   4874
22450   2300   3216   3659   4081   4489   4879
22500   2303   3220   3663   4085   4493   4884
22550   2307   3224   3667   4089   4498   4889
22600   2310   3228   3671   4093   4503   4894
22650   2313   3233   3675   4098   4507   4900
22700   2316   3237   3679   4102   4512   4905
22750   2320   3241   3683   4106   4517   4910
22800   2323   3245   3687   4110   4521   4915
22850   2326   3249   3691   4114   4526   4920
22900   2330   3253   3695   4119   4531   4925
22950   2333   3257   3700   4123   4535   4930
23000   2336   3261   3704   4127   4540   4935
23050   2340   3265   3708   4131   4544   4940
23100   2343   3269   3712   4136   4549   4945
23150   2346   3274   3716   4140   4554   4950
23200   2350   3278   3720   4144   4558   4955
23250   2353   3282   3724   4148   4563   4960
23300   2356   3286   3728   4152   4568   4965
23350   2360   3290   3732   4157   4572   4970
23400   2363   3294   3736   4161   4577   4975
23450   2366   3298   3740   4165   4582   4980
23500   2370   3302   3745   4169   4586   4985
23550   2373   3306   3749   4174   4591   4990
23600   2376   3311   3753   4178   4596   4995
23650   2380   3315   3757   4182   4600   5000
23700   2383   3319   3761   4186   4605   5005
23750   2386   3323   3765   4190   4609   5010
23800   2389   3327   3769   4195   4614   5016
23850   2393   3331   3773   4199   4619   5021
23900   2396   3335   3777   4203   4623   5026
23950   2399   3339   3781   4207   4628   5031
24000   2403   3343   3786   4212   4633   5036
24050   2406   3347   3790   4216   4637   5041
24100   2409   3352   3794   4220   4642   5046
24150   2413   3356   3798   4224   4647   5051
24200   2416   3360   3802   4228   4651   5056
24250   2419   3364   3806   4233   4656   5061
24300   2423   3368   3810   4237   4661   5066
24350   2426   3372   3814   4241   4665   5071
24400   2429   3376   3818   4245   4670   5076

                       16
24450   2433   3380   3822   4250   4674   5081
24500   2436   3384   3827   4254   4679   5086
24550   2439   3389   3831   4258   4684   5091
24600   2443   3393   3835   4262   4688   5096
24650   2446   3397   3839   4266   4693   5101
24700   2449   3401   3843   4271   4698   5106
24750   2452   3405   3847   4275   4702   5111
24800   2456   3409   3851   4279   4707   5116
24850   2459   3413   3855   4283   4712   5121
24900   2462   3417   3859   4287   4716   5127
24950   2466   3421   3863   4292   4721   5132
25000   2469   3425   3867   4296   4726   5137
25050   2472   3430   3872   4300   4730   5142
25100   2476   3434   3876   4304   4735   5147
25150   2479   3438   3880   4309   4739   5152
25200   2482   3442   3884   4313   4744   5157
25250   2486   3446   3888   4317   4749   5162
25300   2489   3450   3892   4321   4753   5167
25350   2492   3454   3896   4325   4758   5172
25400   2496   3458   3900   4330   4763   5177
25450   2499   3462   3904   4334   4767   5182
25500   2502   3467   3908   4338   4772   5187
25550   2506   3471   3913   4342   4777   5192
25600   2509   3475   3917   4347   4781   5197
25650   2512   3479   3921   4351   4786   5202
25700   2515   3483   3925   4355   4790   5207
25750   2519   3487   3929   4359   4795   5212
25800   2522   3491   3933   4363   4800   5217
25850   2525   3495   3937   4368   4804   5222
25900   2529   3499   3941   4372   4809   5227
25950   2532   3503   3945   4376   4814   5232
26000   2535   3508   3949   4380   4818   5238
26050   2539   3512   3954   4385   4823   5243
26100   2542   3516   3958   4389   4828   5248
26150   2545   3520   3962   4393   4832   5253
26200   2549   3524   3966   4397   4837   5258
26250   2552   3528   3970   4401   4842   5263
26300   2555   3532   3974   4406   4846   5268
26350   2559   3536   3978   4410   4851   5273
26400   2562   3540   3982   4414   4855   5278
26450   2565   3545   3986   4418   4860   5283

                       17
26500   2569   3549   3990   4423   4865   5288
26550   2572   3553   3994   4427   4869   5293
26600   2575   3557   3999   4431   4874   5298
26650   2579   3561   4003   4435   4879   5303
26700   2582   3565   4007   4439   4883   5308
26750   2585   3569   4011   4444   4888   5313
26800   2588   3573   4015   4448   4893   5318
26850   2592   3577   4019   4452   4897   5323
26900   2595   3581   4023   4456   4902   5328
26950   2598   3586   4027   4460   4907   5333
27000   2602   3590   4031   4465   4911   5338
27050   2605   3594   4035   4469   4916   5343
27100   2608   3598   4040   4473   4920   5349
27150   2612   3602   4044   4477   4925   5354
27200   2615   3606   4048   4482   4930   5359
27250   2618   3610   4052   4486   4934   5364
27300   2622   3614   4056   4490   4939   5369
27350   2625   3618   4060   4494   4944   5374
27400   2628   3623   4064   4498   4948   5379
27450   2632   3627   4068   4503   4953   5384
27500   2635   3631   4072   4507   4958   5389
27550   2638   3635   4076   4511   4962   5394
27600   2642   3639   4081   4515   4967   5399
27650   2645   3643   4085   4520   4972   5404
27700   2648   3647   4089   4524   4976   5409
27750   2651   3651   4093   4528   4981   5414
27800   2655   3655   4097   4532   4985   5419
27850   2658   3659   4101   4536   4990   5424
27900   2661   3664   4105   4541   4995   5429
27950   2665   3668   4109   4545   4999   5434
28000   2668   3672   4113   4549   5004   5439
28050   2671   3676   4117   4553   5009   5444
28100   2675   3680   4121   4558   5013   5449
28150   2678   3684   4126   4562   5018   5454
28200   2681   3688   4130   4566   5023   5460
28250   2685   3692   4134   4570   5027   5465
28300   2688   3696   4138   4574   5032   5470
28350   2691   3701   4142   4579   5036   5475
28400   2695   3705   4146   4583   5041   5480
28450   2698   3709   4150   4587   5046   5485
28500   2701   3713   4154   4591   5050   5490

                       18
28550           2705          3717        4158       4595        5055       5495
28600           2708          3721        4162       4600        5060       5500
28650           2711          3725        4167       4604        5064       5505
28700           2715          3729        4171       4608        5069       5510
28750           2718          3733        4175       4612        5074       5515
28800           2721          3737        4179       4617        5078       5520
28850           2724          3742        4183       4621        5083       5525
28900           2728          3746        4187       4625        5088       5530
28950           2731          3750        4191       4629        5092       5535
29000           2734          3754        4195       4633        5097       5540
29050           2738          3758        4199       4638        5101       5545
29100           2741          3762        4203       4642        5106       5550
29150           2744          3766        4207       4646        5111       5555
29200           2748          3770        4212       4650        5115       5560
29250           2751          3774        4216       4655        5120       5565
29300           2754          3779        4220       4659        5125       5571
29350           2758          3783        4224       4663        5129       5576
29400           2761          3787        4228       4667        5134       5581
29450           2764          3791        4232       4671        5139       5586
29500           2768          3795        4236       4676        5143       5591
29550           2771          3799        4240       4680        5148       5596
29600           2774          3803        4244       4684        5153       5601
29650           2778          3807        4248       4688        5157       5606
29700           2781          3811        4253       4693        5162       5611
29750           2784          3816        4257       4697        5166       5616
29800           2787          3820        4261       4701        5171       5621
29850           2791          3824        4265       4705        5176       5626
29900           2794          3828        4269       4709        5180       5631
29950           2797          3832        4273       4714        5185       5636
30000           2801          3836        4277       4718        5190       5641


   --- The following schedule replaces the preceding schedule in its entirety. ---

                          Monthly Basic Child Support Schedule
 Combined
                                Two        Three      Four        Five        Six
 Monthly Net     One Child
                               Children   Children   Children    Children   Children
  Income
   1000              17           17         18         18          18         18
   1050              62           63         64         64          65         66
   1100             107          108        110        111         112        113
                                           19
1150   152    154     156    157   159    161
1200   197    199     202    204   206    208
1250   242    245     248    250   253    256
1300   287    290     294    297   300    303
1350   325    336     340    343   347    351
1400   336    381     386    390   394    398
1450   348    427     432    436   441    446
1500   360    472     478    483   488    493
1550   372    518     524    529   535    541
1600   383    555     570    576   582    588
1650   395    571     616    622   629    636
1700   407    588     662    669   676    683
1750   418    605     708    715   723    731
1800   430    621     730    762   770    778
1850   441    638     748    808   817    826
1900   452    654     767    855   864    873
1950   464    670     786    878   911    921
2000   475    686     805    899   958    968
2050   487    703     824    920   1005   1016
2100   498    719     843    941   1035   1063
2150   509    735     861    962   1058   1111
2200   521    751     880    983   1081   1158
2250   532    768     899   1004   1105   1201
2300   543    784     918   1025   1128   1226
2350   555    800     937   1046   1151   1251
2400   566    816     956   1067   1174   1276
2450   578    832     974   1088   1197   1301
2500   589    849     993   1109   1220   1326
2550   600    865    1012   1131   1244   1352
2600   612    882    1032   1153   1268   1378
2650   623    898    1052   1175   1292   1404
2700   635    915    1071   1197   1316   1431
2750   647    932    1091   1218   1340   1457
2800   658    949    1111   1240   1364   1483
2850   670    965    1130   1262   1389   1509
2900   681    982    1150   1284   1413   1536
2950   693    999    1169   1306   1437   1562
3000   704   1015    1189   1328   1461   1588
3050   716   1032    1209   1350   1485   1614
3100   727   1049    1228   1372   1509   1641
3150   739   1065    1248   1394   1534   1667

                    20
3200    751   1082    1268   1416   1558   1693
3250    762   1099    1287   1438   1582   1719
3300    774   1115    1307   1460   1606   1745
3350    782   1127    1320   1475   1622   1763
3400    791   1140    1333   1489   1638   1781
3450    800   1152    1347   1504   1655   1799
3500    809   1164    1360   1519   1671   1817
3550    818   1176    1373   1534   1687   1834
3600    827   1188    1387   1549   1704   1852
3650    836   1200    1400   1564   1720   1870
3700    845   1212    1413   1579   1737   1888
3750    853   1224    1427   1594   1753   1905
3800    862   1236    1440   1608   1769   1923
3850    868   1245    1450   1620   1782   1937
3900    873   1253    1460   1630   1793   1949
3950    879   1261    1469   1641   1805   1962
4000    884   1269    1479   1652   1817   1975
4050    890   1277    1488   1662   1829   1988
4100    895   1285    1498   1673   1840   2001
4150    900   1293    1508   1684   1852   2013
4200    906   1301    1517   1695   1864   2026
4250    911   1309    1527   1705   1876   2039
4300    917   1317    1536   1716   1888   2052
4350    922   1325    1545   1726   1899   2064
4400    928   1333    1555   1736   1910   2076
4450    934   1341    1564   1747   1921   2088
4500    940   1349    1573   1757   1932   2100
4550    946   1357    1582   1767   1943   2113
4600    952   1365    1591   1777   1955   2125
4650    957   1373    1600   1787   1966   2137
4700    963   1381    1609   1797   1977   2149
4750    969   1389    1618   1807   1988   2161
4800    975   1397    1627   1817   1999   2173
4850    979   1403    1633   1824   2006   2181
4900    983   1407    1637   1828   2011   2186
4950    986   1411    1641   1833   2016   2191
5000    990   1415    1644   1837   2020   2196
5050    993   1419    1648   1841   2025   2201
5100    996   1423    1652   1845   2030   2206
5150   1000   1427    1656   1850   2034   2211
5200   1003   1431    1660   1854   2039   2217

                     21
5250   1007   1436    1663   1858   2044   2222
5300   1010   1440    1667   1862   2049   2227
5350   1014   1445    1672   1868   2055   2234
5400   1018   1451    1679   1876   2063   2243
5450   1022   1457    1686   1883   2072   2252
5500   1027   1463    1693   1891   2080   2261
5550   1031   1469    1700   1899   2089   2270
5600   1036   1475    1707   1906   2097   2279
5650   1040   1481    1714   1914   2105   2289
5700   1044   1487    1720   1922   2114   2298
5750   1049   1493    1727   1929   2122   2307
5800   1053   1499    1734   1937   2131   2316
5850   1057   1505    1741   1945   2139   2325
5900   1062   1511    1748   1952   2148   2334
5950   1066   1517    1755   1960   2156   2343
6000   1071   1523    1761   1968   2164   2353
6050   1075   1529    1768   1975   2173   2362
6100   1079   1536    1775   1983   2181   2371
6150   1085   1542    1783   1992   2191   2381
6200   1090   1549    1791   2000   2200   2392
6250   1095   1556    1798   2009   2210   2402
6300   1100   1563    1806   2017   2219   2412
6350   1105   1570    1814   2026   2228   2422
6400   1110   1577    1821   2034   2238   2432
6450   1115   1584    1829   2043   2247   2443
6500   1120   1591    1836   2051   2256   2453
6550   1125   1598    1844   2060   2266   2463
6600   1130   1605    1852   2068   2275   2473
6650   1135   1612    1859   2077   2285   2483
6700   1140   1619    1867   2085   2294   2494
6750   1145   1625    1875   2094   2303   2504
6800   1151   1632    1882   2103   2313   2514
6850   1156   1639    1890   2111   2322   2524
6900   1160   1646    1898   2120   2332   2535
6950   1165   1653    1906   2129   2342   2546
7000   1170   1660    1914   2138   2352   2556
7050   1175   1667    1922   2147   2361   2567
7100   1180   1674    1930   2156   2371   2578
7150   1185   1681    1938   2165   2381   2588
7200   1190   1687    1946   2173   2391   2599
7250   1195   1694    1954   2182   2401   2609

                     22
7300   1199   1701    1962   2191   2410   2620
7350   1204   1708    1970   2200   2420   2631
7400   1209   1715    1978   2209   2430   2641
7450   1214   1722    1986   2218   2440   2652
7500   1219   1729    1994   2227   2450   2663
7550   1224   1736    2002   2236   2459   2673
7600   1229   1743    2010   2245   2469   2684
7650   1233   1749    2017   2253   2478   2694
7700   1238   1756    2024   2261   2487   2704
7750   1243   1762    2032   2269   2496   2714
7800   1248   1769    2039   2278   2505   2723
7850   1253   1776    2046   2286   2514   2733
7900   1257   1782    2054   2294   2523   2743
7950   1262   1789    2061   2302   2532   2753
8000   1267   1795    2068   2310   2541   2762
8050   1272   1802    2076   2319   2550   2772
8100   1276   1808    2083   2327   2559   2782
8150   1281   1815    2090   2335   2568   2792
8200   1286   1822    2098   2343   2577   2802
8250   1291   1828    2105   2351   2586   2811
8300   1296   1835    2112   2359   2595   2821
8350   1300   1841    2120   2368   2604   2831
8400   1305   1848    2127   2376   2613   2841
8450   1310   1854    2134   2384   2622   2850
8500   1315   1861    2142   2392   2631   2860
8550   1320   1868    2149   2400   2640   2870
8600   1324   1874    2156   2408   2649   2880
8650   1329   1881    2164   2417   2659   2890
8700   1334   1888    2172   2426   2669   2901
8750   1339   1895    2181   2436   2679   2912
8800   1344   1902    2189   2445   2689   2923
8850   1349   1909    2197   2454   2699   2934
8900   1353   1916    2205   2463   2710   2945
8950   1358   1923    2214   2473   2720   2956
9000   1363   1930    2222   2482   2730   2967
9050   1368   1937    2230   2491   2740   2978
9100   1373   1944    2238   2500   2750   2990
9150   1378   1951    2247   2509   2760   3001
9200   1383   1958    2255   2519   2771   3012
9250   1387   1965    2263   2528   2781   3023
9300   1392   1972    2271   2537   2791   3034

                     23
 9350   1397   1979    2280   2546   2801   3045
 9400   1402   1986    2288   2556   2811   3056
 9450   1407   1993    2296   2565   2821   3067
 9500   1412   2000    2304   2574   2831   3078
 9550   1417   2007    2313   2583   2842   3089
 9600   1421   2014    2321   2593   2852   3100
 9650   1426   2020    2328   2601   2861   3110
 9700   1428   2024    2332   2605   2866   3115
 9750   1431   2027    2336   2609   2870   3120
 9800   1433   2031    2340   2614   2875   3125
 9850   1436   2034    2344   2618   2880   3130
 9900   1438   2038    2347   2622   2884   3135
 9950   1441   2041    2351   2626   2889   3140
10000   1443   2044    2355   2630   2894   3145
10050   1445   2048    2359   2635   2898   3150
10100   1448   2051    2363   2639   2903   3155
10150   1450   2055    2366   2643   2908   3160
10200   1453   2058    2370   2647   2912   3166
10250   1455   2061    2374   2652   2917   3171
10300   1458   2065    2378   2656   2922   3176
10350   1460   2068    2382   2660   2926   3181
10400   1463   2072    2385   2664   2931   3186
10450   1465   2075    2389   2669   2936   3191
10500   1468   2079    2393   2673   2940   3196
10550   1470   2082    2397   2677   2945   3201
10600   1473   2085    2401   2681   2950   3206
10650   1475   2089    2404   2686   2954   3211
10700   1479   2094    2410   2692   2961   3219
10750   1483   2100    2416   2699   2969   3227
10800   1487   2105    2422   2706   2976   3235
10850   1491   2111    2428   2713   2984   3243
10900   1495   2116    2434   2719   2991   3251
10950   1499   2122    2441   2726   2999   3260
11000   1504   2127    2447   2733   3006   3268
11050   1508   2133    2453   2740   3014   3276
11100   1512   2138    2459   2746   3021   3284
11150   1516   2144    2465   2753   3029   3292
11200   1520   2149    2471   2760   3036   3300
11250   1524   2155    2477   2767   3043   3308
11300   1528   2160    2483   2774   3051   3316
11350   1532   2166    2489   2780   3058   3324

                      24
11400   1536   2171    2495   2787   3066   3333
11450   1540   2177    2501   2794   3073   3341
11500   1545   2182    2507   2801   3081   3349
11550   1549   2188    2513   2808   3088   3357
11600   1553   2193    2520   2814   3096   3365
11650   1557   2199    2526   2821   3103   3373
11700   1561   2204    2532   2828   3111   3381
11750   1565   2210    2538   2835   3118   3389
11800   1569   2215    2544   2841   3126   3398
11850   1573   2221    2550   2848   3133   3406
11900   1577   2226    2556   2855   3141   3414
11950   1582   2232    2563   2863   3149   3423
12000   1586   2239    2570   2871   3158   3433
12050   1591   2245    2577   2879   3167   3442
12100   1595   2251    2585   2887   3176   3452
12150   1600   2258    2592   2895   3185   3462
12200   1604   2264    2600   2904   3194   3472
12250   1609   2271    2607   2912   3203   3482
12300   1613   2277    2614   2920   3212   3492
12350   1618   2283    2622   2928   3221   3501
12400   1622   2290    2629   2937   3230   3511
12450   1627   2296    2636   2945   3239   3521
12500   1631   2303    2644   2953   3248   3531
12550   1636   2309    2651   2961   3257   3541
12600   1640   2316    2658   2969   3266   3551
12650   1645   2322    2666   2978   3275   3560
12700   1649   2328    2673   2986   3285   3570
12750   1654   2335    2681   2994   3294   3580
12800   1659   2341    2688   3002   3303   3590
12850   1663   2348    2695   3011   3312   3600
12900   1668   2354    2703   3019   3321   3610
12950   1672   2360    2710   3027   3330   3619
13000   1677   2367    2717   3035   3339   3629
13050   1681   2373    2725   3044   3348   3639
13100   1686   2380    2732   3052   3357   3649
13150   1690   2386    2739   3060   3366   3659
13200   1695   2392    2747   3068   3375   3669
13250   1699   2399    2754   3076   3384   3678
13300   1704   2405    2762   3085   3393   3688
13350   1708   2412    2769   3093   3402   3698
13400   1713   2418    2776   3101   3411   3708

                      25
13450   1717   2424    2784   3109   3420   3718
13500   1722   2431    2791   3118   3429   3728
13550   1726   2437    2798   3126   3438   3737
13600   1731   2444    2806   3134   3447   3747
13650   1735   2450    2813   3142   3456   3757
13700   1740   2457    2820   3150   3465   3767
13750   1745   2463    2828   3159   3475   3777
13800   1749   2469    2835   3167   3484   3787
13850   1754   2476    2843   3175   3493   3797
13900   1758   2482    2850   3183   3502   3806
13950   1763   2489    2857   3192   3511   3816
14000   1766   2493    2863   3198   3517   3823
14050   1770   2498    2868   3203   3524   3830
14100   1773   2503    2873   3209   3530   3837
14150   1776   2507    2878   3215   3536   3844
14200   1780   2512    2883   3221   3543   3851
14250   1783   2517    2889   3227   3549   3858
14300   1786   2521    2894   3232   3556   3865
14350   1790   2526    2899   3238   3562   3872
14400   1793   2531    2904   3244   3568   3879
14450   1797   2535    2909   3250   3575   3886
14500   1800   2540    2915   3256   3581   3893
14550   1803   2545    2920   3261   3588   3900
14600   1807   2549    2925   3267   3594   3907
14650   1810   2554    2930   3273   3600   3914
14700   1814   2558    2935   3279   3607   3921
14750   1817   2563    2941   3285   3613   3927
14800   1820   2568    2946   3290   3620   3934
14850   1824   2572    2951   3296   3626   3941
14900   1827   2577    2956   3302   3632   3948
14950   1830   2582    2961   3308   3639   3955
15000   1834   2586    2967   3314   3645   3962
15050   1837   2591    2972   3320   3651   3969
15100   1841   2596    2977   3325   3658   3976
15150   1844   2600    2982   3331   3664   3983
15200   1847   2605    2987   3337   3671   3990
15250   1851   2610    2993   3343   3677   3997
15300   1854   2614    2998   3349   3683   4004
15350   1858   2619    3003   3354   3690   4011
15400   1861   2624    3008   3360   3696   4018
15450   1864   2628    3013   3366   3703   4025

                      26
15500   1868   2633    3019   3372   3709   4032
15550   1871   2638    3024   3378   3715   4039
15600   1874   2642    3029   3383   3722   4046
15650   1878   2647    3034   3389   3728   4053
15700   1881   2652    3039   3395   3735   4059
15750   1885   2656    3045   3401   3741   4066
15800   1888   2661    3050   3407   3747   4073
15850   1891   2666    3055   3412   3754   4080
15900   1895   2670    3060   3418   3760   4087
15950   1898   2675    3065   3424   3767   4094
16000   1902   2679    3071   3430   3773   4101
16050   1905   2684    3076   3436   3779   4108
16100   1908   2689    3081   3442   3786   4115
16150   1912   2693    3086   3447   3792   4122
16200   1915   2698    3091   3453   3798   4129
16250   1918   2703    3097   3459   3805   4136
16300   1922   2707    3102   3465   3811   4143
16350   1925   2712    3107   3471   3818   4150
16400   1929   2717    3112   3476   3824   4157
16450   1932   2721    3117   3482   3830   4164
16500   1935   2726    3123   3488   3837   4171
16550   1939   2731    3128   3494   3843   4178
16600   1942   2735    3133   3500   3850   4184
16650   1946   2740    3138   3505   3856   4191
16700   1949   2745    3143   3511   3862   4198
16750   1952   2749    3149   3517   3869   4205
16800   1956   2754    3154   3523   3875   4212
16850   1959   2759    3159   3529   3882   4219
16900   1963   2763    3164   3534   3888   4226
16950   1966   2768    3169   3540   3894   4233
17000   1969   2773    3175   3546   3901   4240
17050   1973   2777    3180   3552   3907   4247
17100   1976   2782    3185   3558   3913   4254
17150   1979   2787    3190   3564   3920   4261
17200   1983   2791    3195   3569   3926   4268
17250   1986   2796    3201   3575   3933   4275
17300   1990   2801    3206   3581   3939   4282
17350   1993   2805    3211   3587   3945   4289
17400   1996   2810    3216   3593   3952   4296
17450   2000   2814    3221   3598   3958   4303
17500   2003   2819    3227   3604   3965   4310

                      27
17550   2007   2824    3232   3610   3971   4316
17600   2010   2828    3237   3616   3977   4323
17650   2013   2833    3242   3622   3984   4330
17700   2017   2838    3247   3627   3990   4337
17750   2020   2842    3253   3633   3997   4344
17800   2023   2847    3258   3639   4003   4351
17850   2027   2852    3263   3645   4009   4358
17900   2030   2856    3268   3651   4016   4365
17950   2034   2861    3273   3656   4022   4372
18000   2037   2866    3279   3662   4028   4379
18050   2040   2870    3284   3668   4035   4386
18100   2044   2875    3289   3674   4041   4393
18150   2047   2880    3294   3680   4048   4400
18200   2051   2884    3299   3685   4054   4407
18250   2054   2889    3305   3691   4060   4414
18300   2057   2894    3310   3697   4067   4421
18350   2061   2898    3315   3703   4073   4428
18400   2064   2903    3320   3709   4080   4435
18450   2067   2908    3325   3715   4086   4441
18500   2071   2912    3331   3720   4092   4448
18550   2074   2917    3336   3726   4099   4455
18600   2078   2922    3341   3732   4105   4462
18650   2081   2926    3346   3738   4112   4469
18700   2084   2931    3351   3744   4118   4476
18750   2088   2935    3357   3749   4124   4483
18800   2091   2940    3362   3755   4131   4490
18850   2095   2945    3367   3761   4137   4497
18900   2098   2949    3372   3767   4143   4504
18950   2101   2954    3377   3773   4150   4511
19000   2105   2959    3383   3778   4156   4518
19050   2108   2963    3388   3784   4163   4525
19100   2112   2968    3393   3790   4169   4532
19150   2115   2973    3398   3796   4175   4539
19200   2118   2977    3403   3802   4182   4546
19250   2122   2982    3409   3807   4188   4553
19300   2125   2987    3414   3813   4195   4560
19350   2128   2991    3419   3819   4201   4566
19400   2132   2996    3424   3825   4207   4573
19450   2135   3001    3429   3831   4214   4580
19500   2139   3005    3435   3837   4220   4587
19550   2142   3010    3440   3842   4227   4594

                      28
19600   2145   3015    3445   3848   4233   4601
19650   2149   3019    3450   3854   4239   4608
19700   2152   3024    3455   3860   4246   4615
19750   2156   3029    3461   3866   4252   4622
19800   2159   3033    3466   3871   4259   4629
19850   2162   3038    3471   3877   4265   4636
19900   2166   3043    3476   3883   4271   4643
19950   2169   3047    3481   3889   4278   4650
20000   2172   3052    3487   3895   4284   4657
20050   2176   3056    3492   3900   4290   4664
20100   2179   3061    3497   3906   4297   4671
20150   2183   3066    3502   3912   4303   4678
20200   2186   3070    3507   3918   4310   4685
20250   2189   3075    3513   3924   4316   4692
20300   2193   3080    3518   3929   4322   4698
20350   2196   3084    3523   3935   4329   4705
20400   2200   3089    3528   3941   4335   4712
20450   2203   3094    3533   3947   4342   4719
20500   2206   3098    3539   3953   4348   4726
20550   2210   3103    3544   3959   4354   4733
20600   2213   3108    3549   3964   4361   4740
20650   2216   3112    3554   3970   4367   4747
20700   2220   3117    3559   3976   4374   4754
20750   2223   3122    3565   3982   4380   4761
20800   2227   3126    3570   3988   4386   4768
20850   2230   3131    3575   3993   4393   4775
20900   2233   3136    3580   3999   4399   4782
20950   2237   3140    3585   4005   4405   4789
21000   2240   3145    3591   4011   4412   4796
21050   2244   3150    3596   4017   4418   4803
21100   2247   3154    3601   4022   4425   4810
21150   2250   3159    3606   4028   4431   4817
21200   2254   3164    3611   4034   4437   4823
21250   2257   3168    3617   4040   4444   4830
21300   2261   3173    3622   4046   4450   4837
21350   2264   3177    3627   4051   4457   4844
21400   2267   3182    3632   4057   4463   4851
21450   2271   3187    3637   4063   4469   4858
21500   2274   3191    3643   4069   4476   4865
21550   2277   3196    3648   4075   4482   4872
21600   2281   3201    3653   4080   4489   4879

                      29
21650   2284   3205    3658   4086   4495   4886
21700   2288   3210    3663   4092   4501   4893
21750   2291   3215    3669   4098   4508   4900
21800   2294   3219    3674   4104   4514   4907
21850   2298   3224    3679   4110   4520   4914
21900   2301   3229    3684   4115   4527   4921
21950   2305   3233    3689   4121   4533   4928
22000   2308   3238    3695   4127   4540   4935
22050   2311   3243    3700   4133   4546   4942
22100   2315   3247    3705   4139   4552   4949
22150   2318   3252    3710   4144   4559   4955
22200   2321   3257    3715   4150   4565   4962
22250   2325   3261    3721   4156   4572   4969
22300   2328   3266    3726   4162   4578   4976
22350   2332   3271    3731   4168   4584   4983
22400   2335   3275    3736   4173   4591   4990
22450   2338   3280    3741   4179   4597   4997
22500   2342   3285    3747   4185   4604   5004
22550   2345   3289    3752   4191   4610   5011
22600   2349   3294    3757   4197   4616   5018
22650   2352   3299    3762   4202   4623   5025
22700   2355   3303    3767   4208   4628   5031
22750   2359   3307    3771   4212   4633   5036
22800   2362   3311    3775   4216   4638   5041
22850   2365   3315    3779   4220   4642   5046
22900   2369   3319    3783   4224   4647   5051
22950   2372   3323    3787   4229   4652   5056
23000   2375   3328    3792   4233   4656   5061
23050   2378   3332    3796   4237   4661   5066
23100   2382   3336    3800   4241   4665   5071
23150   2385   3340    3804   4246   4670   5076
23200   2388   3344    3808   4250   4675   5081
23250   2392   3348    3812   4254   4679   5087
23300   2395   3352    3816   4258   4684   5092
23350   2398   3356    3820   4262   4689   5097
23400   2402   3360    3824   4267   4693   5102
23450   2405   3365    3828   4271   4698   5107
23500   2408   3369    3833   4275   4703   5112
23550   2412   3373    3837   4279   4707   5117
23600   2415   3377    3841   4284   4712   5122
23650   2418   3381    3845   4288   4717   5127

                      30
23700   2422   3385    3849   4292   4721   5132
23750   2425   3389    3853   4296   4726   5137
23800   2428   3393    3857   4300   4730   5142
23850   2432   3397    3861   4305   4735   5147
23900   2435   3401    3865   4309   4740   5152
23950   2438   3406    3869   4313   4744   5157
24000   2441   3410    3874   4317   4749   5162
24050   2445   3414    3878   4322   4754   5167
24100   2448   3418    3882   4326   4758   5172
24150   2451   3422    3886   4330   4763   5177
24200   2455   3426    3890   4334   4768   5182
24250   2458   3430    3894   4338   4772   5187
24300   2461   3434    3898   4343   4777   5192
24350   2465   3438    3902   4347   4782   5198
24400   2468   3442    3906   4351   4786   5203
24450   2471   3447    3910   4355   4791   5208
24500   2475   3451    3914   4359   4795   5213
24550   2478   3455    3919   4364   4800   5218
24600   2481   3459    3923   4368   4805   5223
24650   2485   3463    3927   4372   4809   5228
24700   2488   3467    3931   4376   4814   5233
24750   2491   3471    3935   4381   4819   5238
24800   2495   3475    3939   4385   4823   5243
24850   2498   3479    3943   4389   4828   5248
24900   2501   3484    3947   4393   4833   5253
24950   2504   3488    3951   4397   4837   5258
25000   2508   3492    3955   4402   4842   5263
25050   2511   3496    3960   4406   4846   5268
25100   2514   3500    3964   4410   4851   5273
25150   2518   3504    3968   4414   4856   5278
25200   2521   3508    3972   4419   4860   5283
25250   2524   3512    3976   4423   4865   5288
25300   2528   3516    3980   4427   4870   5293
25350   2531   3520    3984   4431   4874   5298
25400   2534   3525    3988   4435   4879   5303
25450   2538   3529    3992   4440   4884   5308
25500   2541   3533    3996   4444   4888   5314
25550   2544   3537    4000   4448   4893   5319
25600   2548   3541    4005   4452   4898   5324
25650   2551   3545    4009   4457   4902   5329
25700   2554   3549    4013   4461   4907   5334

                      31
25750   2558   3553    4017   4465   4911   5339
25800   2561   3557    4021   4469   4916   5344
25850   2564   3562    4025   4473   4921   5349
25900   2567   3566    4029   4478   4925   5354
25950   2571   3570    4033   4482   4930   5359
26000   2574   3574    4037   4486   4935   5364
26050   2577   3578    4041   4490   4939   5369
26100   2581   3582    4046   4494   4944   5374
26150   2584   3586    4050   4499   4949   5379
26200   2587   3590    4054   4503   4953   5384
26250   2591   3594    4058   4507   4958   5389
26300   2594   3598    4062   4511   4962   5394
26350   2597   3603    4066   4516   4967   5399
26400   2601   3607    4070   4520   4972   5404
26450   2604   3611    4074   4524   4976   5409
26500   2607   3615    4078   4528   4981   5414
26550   2611   3619    4082   4532   4986   5419
26600   2614   3623    4086   4537   4990   5424
26650   2617   3627    4091   4541   4995   5430
26700   2621   3631    4095   4545   5000   5435
26750   2624   3635    4099   4549   5004   5440
26800   2627   3640    4103   4554   5009   5445
26850   2630   3644    4107   4558   5014   5450
26900   2634   3648    4111   4562   5018   5455
26950   2637   3652    4115   4566   5023   5460
27000   2640   3656    4119   4570   5027   5465
27050   2644   3660    4123   4575   5032   5470
27100   2647   3664    4127   4579   5037   5475
27150   2650   3668    4132   4583   5041   5480
27200   2654   3672    4136   4587   5046   5485
27250   2657   3676    4140   4592   5051   5490
27300   2660   3681    4144   4596   5055   5495
27350   2664   3685    4148   4600   5060   5500
27400   2667   3689    4152   4604   5065   5505
27450   2670   3693    4156   4608   5069   5510
27500   2674   3697    4160   4613   5074   5515
27550   2677   3701    4164   4617   5079   5520
27600   2680   3705    4168   4621   5083   5525
27650   2684   3709    4173   4625   5088   5530
27700   2687   3713    4177   4629   5092   5535
27750   2690   3718    4181   4634   5097   5541

                      32
27800   2693   3722    4185   4638   5102   5546
27850   2697   3726    4189   4642   5106   5551
27900   2700   3730    4193   4646   5111   5556
27950   2703   3734    4197   4651   5116   5561
28000   2707   3738    4201   4655   5120   5566
28050   2710   3742    4205   4659   5125   5571
28100   2713   3746    4209   4663   5130   5576
28150   2717   3750    4213   4667   5134   5581
28200   2720   3754    4218   4672   5139   5586
28250   2723   3759    4222   4676   5143   5591
28300   2727   3763    4226   4680   5148   5596
28350   2730   3767    4230   4684   5153   5601
28400   2733   3771    4234   4689   5157   5606
28450   2737   3775    4238   4693   5162   5611
28500   2740   3779    4242   4697   5167   5616
28550   2743   3783    4246   4701   5171   5621
28600   2747   3787    4250   4705   5176   5626
28650   2750   3791    4254   4710   5181   5631
28700   2753   3796    4259   4714   5185   5636
28750   2756   3800    4263   4718   5190   5641
28800   2760   3804    4267   4722   5195   5646
28850   2763   3808    4271   4727   5199   5651
28900   2766   3812    4275   4731   5204   5657
28950   2770   3816    4279   4735   5208   5662
29000   2773   3820    4283   4739   5213   5667
29050   2776   3824    4287   4743   5218   5672
29100   2780   3828    4291   4748   5222   5677
29150   2783   3832    4295   4752   5227   5682
29200   2786   3837    4299   4756   5232   5687
29250   2790   3841    4304   4760   5236   5692
29300   2793   3845    4308   4764   5241   5697
29350   2796   3849    4312   4769   5246   5702
29400   2800   3853    4316   4773   5250   5707
29450   2803   3857    4320   4777   5255   5712
29500   2806   3861    4324   4781   5259   5717
29550   2810   3865    4328   4786   5264   5722
29600   2813   3869    4332   4790   5269   5727
29650   2816   3874    4336   4794   5273   5732
29700   2819   3878    4340   4798   5278   5737
29750   2823   3882    4345   4802   5283   5742
29800   2826   3886    4349   4807   5287   5747

                      33
    29850           2829        3890        4353        4811        5292         5752
    29900           2833        3894        4357        4815        5297         5757
    29950           2836        3898        4361        4819        5301         5762
    30000           2839        3902        4365        4824        5306         5768

                                               ***

Rule 1910.16-3.1. Support Guidelines. High Income Cases.

       (a)     Child Support Formula. [When]If the parties’ combined monthly net
income [is above]exceeds $30,000, the following three-step process shall be applied
to calculate the parties’ respective child support obligations. The amount of support
calculated pursuant to this three-step process shall [in no event]not be less than the
amount of support that would have been awarded if the parties’ combined monthly net
[monthly] income [were]was $30,000. [That]The calculated amount shall be [a]the
presumptive minimum amount of support.

              (1)     First, the following formula shall be applied as a preliminary
analysis in calculating the amount of basic child support to be apportioned between the
parties according to their respective monthly net incomes:

            One child:        $[2,801]2,839+ [8.5]8.6 % of combined monthly net
income above $30,000[ per month].

            Two children:      $[3, 836]3,902 + [11.6]11.8% of combined monthly
net income above $30,000[ per month].

            Three children:    $[4,277]4,365 + [12.6]12.9% of combined monthly
net income above $30,000[ per month].

            Four children:     $[4,718]4,824 + [14.3]14.6% of combined monthly
net income above $30,000[ per month].

            Five children:     $[5,190]5,306 + [15.8]16.1% of combined monthly
net income above $30,000[ per month].

            Six children:      $[5,641]5,768 + [17.1]17.5% of combined monthly
net income above $30,000[ per month];

                                          ***

Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation, Formula.


                                          34
                                           ***

      (c)    Substantial or Shared Physical Custody.

                                           ***

        Example. [Where]If the obligor and the obligee have monthly net incomes of
$5,000 and $2,300, respectively, their combined child support obligation is
$[1,669]1,701 for two children. Using the income shares formula in Part I, the obligor’s
share of this obligation is 68%, or $[1,135]1,157. If the children spend 40% of their time
with the obligor, the formula in Part II applies to reduce his or her percentage share of
the combined support obligation to 58%, or $[968]987. If the children spend 45% of
their time with the obligor, his or her percentage share of the combined obligation is
reduced to 53%, or $[885]902. If the children spend equal time with both parents, the
obligor’s percentage share is reduced to 48%, or $[801]816.

       (2)     Without regard to which parent initiated the support action, when the
children spend equal time with [both]their parents, the Part II formula cannot be
applied unless the obligor is the parent with the higher income. [In no event shall an
order]An order shall not be entered requiring the parent with the lower income to pay
basic child support to the parent with the higher income. However, [nothing in] this
subdivision shall [prevent]not preclude the entry of an order requiring the parent with
less income to contribute to additional expenses pursuant to [Rule]Pa.R.C.P. No.
1910.16-6. [Pursuant to either party’s initiating a support action]Based upon the
evidence presented, the trier of fact may enter an order against either party [based
upon the evidence presented] without regard to which party initiated the action. [In
all cases in which]If the parties share custody equally and the support calculation
results in the obligee receiving a larger share of the parties’ combined income, then the
court shall adjust the support obligation so that the combined monthly net income is
allocated equally between the two households. In those cases, [no]spousal support or
alimony [pendente lite]pendente lite shall not be awarded.

       Example 1. Mother and Father have monthly net incomes of $3,000 and $2,700,
respectively. Mother has filed for support for the parties’ two children with whom [they]
the parties share time equally. As the parties have equal custody and Mother has
the higher income, Mother cannot be the obligee. Although Mother initiated the
support action, she would be the obligor. Pursuant to the basic child support
schedule [at Rule]in Pa.R.C.P. No. 1910.16-3, the support amount for two children at
[their parents’]the parties’ combined monthly net income level is $[1,450]1,487 per
month. Mother’s share is 53% of that amount, or $[769]788. Father’s share is 47%, or
$[682]699. [Application of subdivisions a. and b. of the Part II formula results in a
20% reduction in support when each parent spends 50% of the time with the
children. Because the parties share custody equally, Mother cannot be the

                                           35
obligee for purposes of the Part II calculation because she has the higher income
of the two parents. In these circumstances, although Mother initiated the support
action, she would become the obligor even if Father has not filed for support.
Father cannot be an obligor in the Part II calculations nor can the amount of
support Mother is obligated to pay to Father be offset by calculating Father’s
adjusted amount of support under Part II because a support order cannot be
entered against the parent with the lesser income. Using Mother as the obligor,
her]Application of lines 11a and 11b of the Part II formula results in a 20%
reduction in support when the obligor has 50% custody of the children. Mother’s
adjusted percentage share of the basic support amount is 33% (53%-20%=33%). Her
adjusted share of the basic support amount is $[479]491 (33% of $[1,450]1,487).
However, [instead of $479 per month,]as this amount would result in Father
having a greater share of the parties’ combined monthly net income ($3,191 vs.
$2,509), Mother’s support obligation would be adjusted to $150 per month to allocate
the parties’ combined monthly net income equally between the two households[. This
is]and would be the presumptive amount of basic support payable to Father under
these circumstances.

        Example 2. [Where]If the obligor and the obligee have monthly net incomes of
$3,000 and $2,500, respectively, then their combined child support obligation for two
children is $[1,426]1,463. The obligor’s share of this obligation is 55%, or $[784]805
($1,463 x 55%). If the children spend equal time with [both]the parents, the formula in
Part II results in a support obligation of $[499]512 ($1,463 x 35%) payable to the
obligee. Since this amount [gives]results in the obligee having monthly net income
of $[2,999]3,012 [of the combined income] and [leaves] the obligor [with only]
having monthly net income of $[2,501]2,488 [of the combined income], the
obligor’s support obligation [must]would be adjusted to $250 to equalize the combined
monthly net income between the parties’ households[. This is]and would be the
presumptive amount of basic support payable to the obligee under these circumstances.

       (d)    Divided or Split Physical Custody. When Each Party Owes Child Support
to the Other Party. Varied Partial or Shared Custodial Schedules.

        (1)    Divided or Split Physical Custody. When Each Party Owes Child Support
to the Other Party. When calculating a child support obligation and each party owes
child support to the other party as a result of the custodial arrangement, the court shall
offset the parties’ respective child support obligations and award the net difference to
the obligee as child support.

      Example 1. If the parties have three children, one child resides with Mother and
two children reside with Father, and their monthly net [monthly] incomes are $2,500
and $1,250 respectively, Mother’s child support obligation is calculated using the
schedule in Pa.R.C.P. No. 1910.16-3 for two children at the parties’ combined monthly

                                            36
net [monthly] income of $3,750. The amount of basic child support to be apportioned
between the parties is $[1,200]1,224. As Mother’s income is 67% of the parties’
combined monthly net [monthly] income, Mother’s support obligation for the two
children living with Father is $[804]820. Father’s child support obligation is calculated
using the schedule in Pa.R.C.P. No. 1910.16-3 for one child at the parties’ combined
monthly net [monthly] income of $3,750. The amount of basic child support to be
apportioned between the parties is $[836]853. Father’s support obligation for the child
living with Mother is $[276]281. Subtracting $[276]281 from $[804]820 produces a net
basic support amount of $[528]539 payable to Father as child support.

        Example 2. If the parties have two children, one child resides with Mother and
the parties share custody (50% - 50%) of the other child, and the parties’ [net] monthly
net incomes are as set forth in Example 1. The child support obligation is calculated
using the schedule in Pa.R.C.P. No. 1910.16-3 for the one child primarily residing with
Mother at the parties’ combined monthly net [monthly] income of $3,750, the amount
of basic child support to be apportioned between the parties is $[836]853. Father’s
income is 33% of the parties’ combined monthly net [monthly] income, and the
support obligation for the child living with Mother is $[276]281. For Mother’s obligation
for the child with the 50% - 50% shared custody arrangement, using the schedule in
Pa.R.C.P. No. 1910.16-3 for one child at the parties’ combined monthly net [monthly]
income of $3,750, the amount of basic child support to be apportioned between the
parties is $[836]853. Mother’s proportionate share of the combined monthly net
incomes is 67%, but it is reduced to 47% after applying the shared parenting time
adjustment for 50% custody under subdivision (c). Mother’s child support obligation for
the shared custody child is $[393]401 ($[836]853 X 47%). As Mother’s obligation is
greater than Father’s obligation, Father is the obligee and receives the net of the two
obligations by subtracting $[276]281 from $[393]401, or $[117]120.

        (2)   Varied Partial or Shared Custodial Schedules. When the parties have
more than one child and each child spends either (a) different amounts of partial or
shared custodial time with the party with the higher income or (b) different amounts of
partial custodial time with the party with the lower income, the trier of fact shall add the
percentage of time each child spends with that party and divide by the number of
children to determine the party’s percentage of custodial time. If the average
percentage of custodial time the children spend with the party is 40% or more, the
provisions of subdivision (c) apply.

                                            ***

      Example 3. The parties have three children, Mother has primary custody (60% -
40%) of one child, Father has primary custody (60% - 40%) of one child, and the parties
share custody (50% - 50%) of the third child. The parties’ monthly net [monthly]
incomes are $2,500 (Mother) and $1,250 (Father). As a result of the custodial

                                             37
arrangement, Father owes support for the child in the primary custody of Mother and
Mother owes support for the child in the primary custody of Father and for the child
shared equally between the parties. Father’s child support obligation is calculated using
the schedule in Pa.R.C.P. No. 1910.16-3 for one child at the parties’ combined monthly
net [monthly] income of $3,750. The amount of basic child support to be apportioned
between the parties is $[836]853. Father’s proportionate share of the combined
monthly net incomes is 33%, but is reduced to 23% after applying the shared parenting
time adjustment for 40% custody under subdivision (c). Father’s child support obligation
for this child is $[192]196 ($[836]853 X 23%). Mother’s child support obligation is
calculated using the schedule in Pa.R.C.P. No. 1910.16-3 for two children at the parties’
combined monthly net [monthly] income of $3,750. The amount of basic child
support to be apportioned between the parties is $[1,200]1,224. Mother has varying
partial or shared custody of the two children (40% and 50%). Under subdivision (d)(2),
the custodial time is averaged or in this case 45%. Mother’s proportionate share of the
combined monthly net incomes is 67%, but it is reduced to 52% after applying the
shared parenting time adjustment for 45% custody under subdivision (c). Mother’s child
support obligation for these children is $[624]636 ($[1,200]1,224 x 52%). Offsetting the
support amounts consistent with subdivision (d)(1), Mother’s obligation is greater than
Father’s obligation, and Father is the obligee receiving the net of the two obligations by
subtracting $[192]196 from $[624]636, or $[432]440.

                                           ***

Rule 1910.16-6. Support Guidelines. Adjustments to the Basic Support
Obligation. Allocation of Additional Expenses.

      [Additional expenses permitted pursuant to this Rule 1910.16-6 may be
allocated between the parties even if the parties’ incomes do not justify an order
of basic support.]The trier of fact may allocate between the parties the additional
expenses identified in subdivisions (a) - (e). If under the facts of the case an
order for basic support is not appropriate, the trier of fact may allocate between
the parties the additional expenses.

       (a)    Child care expenses. Reasonable child care expenses paid by either
parent, if necessary to maintain employment or appropriate education in pursuit of
income, shall be allocated between the parties in proportion to their monthly net
incomes and added to his and her basic support obligation. When a parent is receiving
a child care subsidy through the [Department of Public Welfare]Department of
Human Services, the expenses to be allocated between the parties shall be the
amount actually paid by the parent receiving the subsidy.

        Example. Mother has primary custody of the parties’ two children and Father has
partial custody. Mother’s monthly net income is $2,000 and Father’s is $3,500. At their

                                           38
combined income level of $5,500, the basic monthly child support from the schedule in
[Rule]Pa.R.C.P. No. 1910.16-3 is $[1,426]1,463 for two children. As Father’s income is
64% of the parties’ combined income, his share is $[913]936. Mother incurs child care
expenses of $400 per month and Father incurs $100 of such expenses each month.
The total amount of child care expenses, $500, will be apportioned between the parties,
with Father paying 64%, or $320. As he is already paying $100 for child care while the
children are in his partial custody, he would pay the remaining $220 to Mother for a total
child support obligation of $[1,133]1,156 ($[913]936 + $220 = $[1,133]1,156).

                                            ***

Rule 1910.16-7. Support Guidelines. Awards of Child Support When There are
Multiple Families.

       (a)    When the total of the obligor’s basic child support obligations equals [fifty
percent]50% or less of his or her monthly net income, there will [generally] be no
deviation from the guideline amount of support on the ground of the existence of a new
family. [For example, where]

       Example: If the obligor requests a reduction of support for one child of the first
marriage on the basis that there is a new child of the second intact marriage, and the
relevant monthly net incomes are $2,500 for the obligor, $500 for the former spouse and
$1,300 for the current spouse, then the request for a reduction will be denied because
the total support obligation of $[1,140]1,153 ($584 for the first child and $[556]569 for
the second child) is less than half of the obligor’s monthly net income.

       (b)     When the total of the obligor’s basic support obligations exceeds [fifty
percent]50% of his or her monthly net income, the court may consider a proportional
reduction of these obligations. Since, however, the goal of the guidelines is to treat
each child equitably, [in no event should either] a first or later family shall not receive
preference[. Nor shall], and the court shall not divide the guideline amount for all of
the obligor’s children among the households in which those children live.

       Example 1. The obligor is sued for support of an out of wedlock child. The
obligor is already paying support for two children of the first marriage, and has an intact
second marriage with one child. The relevant monthly net incomes are $3,800 for the
obligor, $1,100 for the former spouse, $0 for the current spouse and $1,500 for the
parent of the new child. The obligor’s basic support obligations to each family are
$[1,061]1,097 for the two children of the first marriage, $[842]862 for the one child of
the second marriage, and $[708]727 for the one child out of wedlock for a total support
obligation of $[2,611]2,686. Since the total of these obligations exceeds [fifty
percent]50% of the obligor’s monthly net [monthly] income of $3,800 per month, the
court may consider a proportional reduction of all of the orders.

                                            39
       Example 2. The obligor is sued for support of three children of a second
marriage. There is already an order in effect for two children of the first marriage. The
relevant monthly net incomes are $1,600 for the obligor, $0 for the first spouse and
$500 for the second spouse. The obligor’s basic support obligations to each family are
$[554]555 for the two children of the first marriage and $[638]641 for the three children
of the second marriage for a total support obligation of $[1,192]1,196. Since this total
obligation leaves the obligor with only $[408]404 on which to live, the [order for the
three children of the second family is]orders are too high[ The]as the obligor [also]
must be left with a Self-Support Reserve of $[931]981. However, reducing the order for
three children while leaving the existing order intact would give preference to the first
family, contrary to the rule. Therefore, both orders must be reduced proportionally.

       Example 3. The obligor is sued by three obligees to establish orders for three
children [born out of wedlock]. The monthly net [monthly incomes]income for the
obligor and for each obligee is $1,500. The court would determine that the obligor’s
basic support obligation for each child is $352 for a total obligation of $1,056 for three
children. It would be incorrect to determine the guideline amount for three children, in
this case $1,189, and then divide that amount among the three children. Due to the
total support amount exceeding 50% of the obligor’s monthly net income, the
support orders should be reduced proportionately consistent with subdivision (b)
and ensure the obligor retains the Self-Support Reserve of $981 consistent with
Pa.R.C.P. No. 1910.16-2(e).

       (c)   For purposes of this rule, the presumptive amount of the obligor’s basic
support obligation is calculated using only the basic guideline amounts of support, as
determined from the formula in [Rule]Pa.R.C.P. No. 1910.16-4, and does not include
any additional expenses that may be added to these amounts pursuant to
[Rule]Pa.R.C.P. No. 1910.16-6. In calculating the presumptive amount of the obligor’s
basic support obligation, the court should ensure that the obligor retains at least
$[931]981 per month consistent with [Rule]Pa.R.C.P. No. 1910.16-2(e).

        Example 1. Assume that the obligor is paying $[565]566 per month support for
one child of the first marriage, plus an additional $200 per month for child care
expenses. The obligor requests a reduction in this support obligation on the basis that
there is one new child of the second intact marriage. The relevant incomes are $2,400
for the obligor and $0 for both the former and current spouses. The obligor’s request for
a reduction should be denied because the total of the basic guideline obligations for
both children is only $[1,130]1,132 ($[565]566 for each child) and [this amount] does
not exceed 50% of the obligor’s monthly net [monthly] income. [No]A reduction
should not be given on the basis that the obligor’s contribution to child care expenses
for the first child results in an overall support obligation of $[1,330]1,332 which exceeds
50% of the obligor’s monthly net [monthly] income. Thus, the presumptive amount of

                                            40
basic support for the two children is still $[1,130]1,132 ($[565]566 for each child). The
court must then consider the deviation factors under [Rule]Pa.R.C.P. No. 1910.16-5
and the parties’ respective contributions to additional expenses under [Rule]Pa.R.C.P.
No. 1910.16-6 in arriving at an appropriate amount of total support for each child.

        Example 2. Assume that the obligor is paying $360 per month support for one
child of the first marriage. The obligor has one new child of the second intact marriage.
The relevant incomes are $1,500 for the obligor and $0 for [both] the former and
current spouses. [No]A reduction should not be given on the basis of the obligor’s new
child because the total of the basic guideline obligations for both children is only $720
($360 for each child) and this amount does not exceed 50% of the obligor’s monthly
net [monthly] income. Since, however, this amount leaves the obligor with only $780
per month, the court should proportionally reduce the support obligations so that the
obligor retains $[931]981 per month. Thus, the presumptive amount of basic support
for the two children is $[569]519 ($[284.50]259.50 for each child). The court must then
consider the deviation factors under [Rule]Pa.R.C.P. No. 1910.16-5 and the parties’
respective contributions to additional expenses under [Rule]Pa.R.C.P. No. 1910.16-6 in
arriving at an appropriate amount of total support for each child.

                                           ***




                                            41